(Rev 3/18)
                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF ALASKA
                                          WITNESS LIST


Case No.: 3:19-CR-00121-SLG                                     Judge: SHARON L. GLEASON

Title: U.S.A.
  vs.
       LEO JAMES CHAPLIN
Dates of Hearing/Trial: JANUARY 21 AND 22, 2021
Deputy Clerk:              CAMILLE WHITE
Official Reporter:         SONJA L. REEVES
                                        WITNESSES

    DATE        START      END TIME     W-                  WITNESS NAME             CALLED
                 TIME                                                                  BY

  1/21/2021   9:32:07 AM   9:42:02 AM W-1 KELLY ROBINSON                               PLT

  1/21/2021 9:43:14 AM 10:23:31 AM W-2 ADAM JOSEPH CHAPMAN                             PLT

  1/21/2021 10:24:55 AM 1:27:16 PM      W-3 MECHELLE DELIMA SCHOU                      PLT

  1/21/2021   1:44:26 PM   2:17:12 PM   W-4 A.L.C.                                     PLT

  1/21/2021   2:09:12 PM   2:43:48 PM   W-5 L.C.                                       PLT

  1/21/2021   2:48:51 PM   3:12:43 PM   W-6 LORI HURLEY                                PLT

  1/21/2021   3:54:18 PM   4:48:07 PM   W-7 JOLENE GOEDEN                              PLT

  1/22/2021 9:04:54 AM 10:36:24 AM W-7 JOLENE GOEDEN                                   PLT




              Case 3:19-cr-00121-SLG-DMS Document 138 Filed 01/25/21 Page 1 of 1
